Citation Nr: 1214657	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1953 to May 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for the PTB.  A December 2008 Decision Review Officer's decision increased the rating to 20 percent, effective December 13, 2007 (the date of claim).  The Veteran has not disagreed with the effective date of the increase.  Because the increased rating is less than the maximum possible under applicable schedular criteria (and since the Veteran continues to express dissatisfaction with the rating), the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  In February 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the undersigned granted the Veteran's request to hold the case in abeyance 60 days for the submission of additional evidence.  That period of time lapsed; no additional evidence was received.  

In October 2010 correspondence, the Veteran raised several issues.  While some development has been completed, the matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

At no time during the appeal period is the Veteran's pulmonary tuberculosis shown to have been active or manifested by far advanced lesions.  



CONCLUSION OF LAW

A rating in excess of 20 percent for PTB is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.96, 4.97, Diagnostic Code (Code) 6724 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A January 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A December 2011 supplemental statement of the case (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

In June 2010, the case was remanded, in part (if suggested by other development), for a VA examination, to include distinguishing between symptoms/impairment due to the service-connected PTB from any symptoms/impairment due to any co-existing nonservice-connected pulmonary disability.  The Board finds that there has been substantial compliance with those remand instructions by the VA examination in May 2011.  The examination noted the Veteran's respiratory symptomatology, the impact of his PTB on his daily life, and included pulmonary function studies.  While the examiner did not distinguish between symptoms/impairment due to the service-connected PTB from any symptoms/impairment due to any co-existing nonservice-connected pulmonary disability, for reasons discussed below, such was not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's pertinent postservice treatment records have been secured.  In March 2009, the Social Security Administration (SSA) advised that any SSA records were unavailable.  The Board notes that its June 2010 remand instructions also included obtaining any records pertaining to a December 2007 award of Workman's Compensation.  In July 2010, the Veteran denied ever such award.  See July 2010 VA Form 21-0820 (Report of General Information).  He was afforded VA examinations in February 2008, November 2009, and May 2011.  The Board finds that the November 2009 and May 2011 examination reports and medical opinions cumulatively provide sufficient information and are adequate for rating purposes, as they reflect the providers' familiarity with pertinent medical history, and a thorough examination of the Veteran, noting all findings necessary for a proper determination on the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  
In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the past, the rating schedule provided that tuberculosis, including pulmonary tuberculosis, was to be rated on the basis of graduated ratings, upon reaching inactivity, after a period of activity.  However, Public Law 90-493 repealed Section 356 of Title 38, United States Code, which had provided graduated ratings for inactive tuberculosis.  The repealed section, however, still applies to the case of any veteran who on August 19, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. § 4.96.  

The repealed Section 356 of Title 38 of the United States Code applies in the instant case because the Veteran was awarded compensation for PTB before August 19, 1968 (by a November 1956 rating decision).  Under the protective criteria for rating PTB for those entitled to receive compensation on August 19, 1968, the general rating formula for inactive PTB provides (under Codes 6721 to 6724) for a 100 percent rating for two years after date of inactivity, following active PTB.  Thereafter, for four years, or in any event, to six years after date of inactivity, a 50 percent rating is assigned.  Thereafter, for five years, or to eleven years after date of inactivity, a 30 percent rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately advanced lesions provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc., a 20 percent rating is assigned.  Otherwise, a 0 percent rating is assigned.  Note (2) following the general rating formula provides that the graduated 50-percent and 30-percent ratings and the permanent 30 percent and 20 percent ratings for inactive PTB are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. § 4.97, Codes 6721 to 6724.  

Thus, under the above rating scheme, a veteran granted service connection for PTB is compensated for eleven years after the disease was arrested - a period during which he or she may have had no disability attributable to PTB.  Following the initial eleven year period of inactivity, if the disease remains inactive the 30 percent evaluation is continued if far advanced lesions had developed while the disease was active.  If the lesions are moderately advanced, a 20 percent rating is assigned, if there is actual residual disability.  Otherwise, a 0 percent rating is assigned.  

The Veteran's PTB is rated under the graduated rating schedule, as he was entitled to compensation for PTB on August 19, 1968.  His PTB was assigned the following ratings: 100 percent, effective July 14, 1956; 50 percent, effective June 27, 1959; 100 percent, effective January 9, 1961; 50 percent, effective May 10, 1964; 30 percent, effective May 10, 1968; and 0 percent, effective May 10, 1973.  The instant claim for increase was received in December 2007.  

VA treatment records from December 2006 to February 2008 include a January 2007 cardiology consult report noting the Veteran denied chest pain, palpitations, rest dyspnea, or severe exertional dyspnea.  On physical examination, lung sounds were clear bilaterally, without crackling or wheezing.  An August 2007 nursing intake report notes that on physical examination the Veteran's lungs were clear to auscultation and percussion.  There was no shortness of breath, coughing, or wheezing.  

On February 2008 VA examination, the Veteran reported he experiences shortness of breath on minimal exertion.  He could walk on level ground at a slow pace for one or two blocks.  He cannot run, climb steps, or lift heavy objects.  There is no history of fever, chills, anorexia, weight loss, hemoptysis (i.e., the expectoration of blood or of blood-stained sputum), or chest pain.  He denied weight loss or weight gain.  Pulmonary function testing revealed evidence of restrictive ventilator impairment and mildly decreased diffusion capacity.  The assessment was restrictive pulmonary impairment and pulmonary tuberculosis.  The examiner attributed the Veteran's shortness of breath on exertion and restrictive impairment on pulmonary function testing to lung surgery for treatment of pulmonary tuberculosis.  [Notably, and as noted in the December 2008 Decision Review Officer's decision that increased the rating for the Veteran's pulmonary tuberculosis to 20 percent, there is no evidence the Veteran has undergone surgery for his pulmonary tuberculosis.  Hence, the examination is limited in probative value].  

September 2008 St. Rose Dominican Hospital private treatment records include an x-ray of the chest that found bibasilar pneumonia (versus atelectasis), cardiomegaly (i.e., abnormal enlargement of the heart), and no evidence of congestive heart failure.  A subsequent computed tomography (CT) of the thorax/chest revealed severe emphysema in both lungs, with left perihilar and lingular ground glass infiltrate.  There were no pleural effusions or pneumothorax.  

In August 2009 correspondence, the Veteran reported he was not able to sleep through the night without great difficulty breathing.  

VA treatment records from November 2008 to December 2009 include a November 2008 primary care report that found the Veteran's lungs revealed diminished breath sounds, left apex.  A December 2008 nutrition dietetics consult report notes the Veteran walks daily, approximately four miles at the grocery store, up and down the aisles, and uses a power bar for strength training.  A December 2008 endocrinology consult report notes the Veteran's complaint of chronic shortness of breath; he denied chest pain.  On physical examination, the lungs were clear.  A February 2009 CT scan of the thorax revealed markedly enlarged pulmonary arterial vessels consistent with pulmonary arterial hypertension and severe bullous emphysematous lung disease.  A March 2009 endocrinology consult report noted the Veteran's complaint of chronic shortness of breath; he denied chest pain.  On physical examination, the lungs were clear.  A November 2009 primary care report found diminished breath sounds throughout the Veteran's lungs.  

On November 2009 VA examination, the Veteran complained of shortness of breath, occurring mainly at night, and when he walks a block or two.  He reported he also experiences coughing, frequent (moderate) hemoptysis, night sweats, orthopnea (i.e., dyspnea that is relieved by assuming an upright position), and shortness of breath at rest; he denied paroxysmal nocturnal dyspnea, weight change, or non-angina chest pain.  On physical examination, there was dyspnea on mild exertion, and slightly limited chest expansion.  A chest x-ray revealed: mild basilar interstitial thickening which is likely chronic, without focal infiltrates; enlarged right hilum which may be vascular; 10 mm. left lower lobe nodule which is likely calcified; and tortuous and possibly ecstatic thoracic aorta.  Pulmonary function testing found the Veteran's lung volumes were within normal limits, but his diffusion capacity was mildly decreased.  The diagnosis was status post PTB.  The examiner opined that the Veteran's shortness of breath was "more likely due to his chronic hypertension with complication of pulmonary artery hypertension and his condition of chronic pulmonary embolism".  

A January 2010 CT scan of the thorax revealed: stable emphysematous changes in the lungs; prominence of the pulmonary arteries suggesting pulmonary arch or hypertension which is unchanged; stable pulmonary nodules; and stable thyroid lesions.  

At the February 2010 video conference hearing, the Veteran testified that his shortness of breath has gotten progressively worse.  

On May 2011 VA examination (pursuant to the Board's remand instructions), the Veteran's cardiac history was positive for hypertension, dizziness, angina, fatigue, and dyspnea (on mild exertion).  His pulmonary history was positive for a non-productive and productive cough (1 or more times per day), wheezing (1-2 times per day), dyspnea (on mild exertion), non-anginal chest pain (sharp, occurring at rest and on exertion), fever, anorexia, night sweets, pulmonary hypertension, chronic pulmonary mycosis, sleep apnea, spontaneous pneumothorax (in 1958-1959), and pleurisy with empyema (in 1958-1959).  He also a history of orthopnea and paroxysmal nocturnal dyspnea.  On physical examination, there was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Pulmonary function testing revealed the Veteran's lung volumes were within normal limits, but his diffusion capacity was decreased.  The diagnosis included a history of pulmonary tuberculosis, treated, and chronic obstructive pulmonary disease (COPD).  

A January 2012 VA primary care report notes that on physical examination the Veteran's lungs were clear.  

The medical evidence of record confirms that the Veteran's PTB has been inactive for well over 11 years so the permanent 30 percent and 20 percent ratings are the only ones applicable in the instant case.  When applying these criteria, the Board finds that the disability picture presented by the Veteran's PTB is one best characterized as manifested by continued disability, including emphysema, dyspnea on exertion, and impairment of health, consistent with the currently assigned 20 percent rating.  There is no evidence of far advanced lesions, so as to warrant an increased (30 percent) rating.  [The Board notes that the Veteran has diagnoses of co-existing nonservice-connected respiratory disabilities, including COPD, pulmonary hypertension, and emphysema.  Inasmuch as the governing regulatory criteria state that the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities, those criteria would not be for consideration even if the nonservice-connected disabilities were service connected.] 

As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of the Veteran's inactive pulmonary tuberculosis shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

Finally, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b) at this time.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  There is also no evidence (or allegation) that the Veteran's PTB has rendered him unemployable or would render him unemployable if he were to seek employment.  The evidence reflects that the Veteran is retired due to age/longevity.  In addition, the May 2011 VA examiner found that the Veteran's PTB has no effect on his usual occupation.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 20 percent for PTB is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


